DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. 
Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 10/21/2020, 03/08/2021 and 05/07/2021 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 30 on lines 6-9 teaches the limitation “such that a first portion of the second communications antenna overlaps a portion of the second communications antenna…. a portion of the substrate that excludes the first communications antenna…”.  This limitation is confusing because it is unclear how a first portion of the second communications antenna overlaps a portion of the second communications antenna.  It isn’t clear either what is meant by “the substrate that excludes the first communications antenna” because although there has been mention of a substrate in the claim, there has been no mention of a substrate that includes or excludes the first communications antenna.  Clarification and correction are required.
Claims 31-34 have also been rejected due to their dependency on claim 30 which have been rejected under 35 U.S.C. 112(b).
Allowable Subject Matter
Claims 1-30 and 35 are allowable.
Claims 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the rejections set forth under 35 U.S.C. 112(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ruaro et al (US 10,355,344) teach a wearable electronic device that includes a first antenna and a second antenna connected to a printed circuit board.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845